DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    Claims 1-20 are pending.

Applicant’s Arguments
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office action.

Allowable Subject Matter
7.    Independent claims 1, 15 and 18 are allowed. Dependent claims 2-14, 16-17 and 19-20 are allowed based on their dependency.

8.    The following is an examiner’s statement of reasons for allowance:

Claim 1, inter alia, “each object of the plurality of objects is included in a respective folder included in a respective virtual machine and domain, each respective virtual machine being included in a datacenter of the information retention system; and at least two of the respective objects are included in a different respective virtual machine and domain; determining, from the metadata, the respective object types of the at least two objects in the plurality of objects; forming a hierarchy of the at least two objects based on relative features of the respective object types.”

10.    The closest prior arts made of record are:
i)	Sung et al. (U.S. Pub. No. 2005/0240572 cited in the previous Office action and hereinafter referred to as Sung) which discloses generating a hierarchical category tree based on document attributes (see paragraphs [0021]-[0023], [0031], [0034], [0035], [0037], [0038], [0040] and Figs. 3-5 of Sung).
ii)	Muhlestein et al. (U.S. Pub. No. 2017/0315934 cited in the previous Office action and hereinafter referred to as Muhlestein) which discloses receiving a storage access policy with rules defining access to a file hierarchy by users (see paragraphs [0010] and [0034] of Muhlestein).

11.    While the prior art does show an ability to generate a hierarchy of objects with access control rules, the prior art is not considered to disclose the combination of limitations presented in the claims, in particular the forming of the hierarchy based on the two objects from different virtual machines and domains. Therefore, none of the 

12.	Claims 15 and 18, although different, further recite similar limitations to claim 1. Therefore, claims 15 and 18 are considered to be allowable for similar reasons to claim 1.

13.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

14.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spillane et al. (U.S. Pub. No. 2014/0310317) – cited for teaching a hierarchy of folders in different domains – Fig. 1
Simons et al. (U.S. Pub. No. 2016/0205081) - cited for teaching hierarchical data security – Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THADDEUS J PLECHA/Examiner, Art Unit 2438